UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2007 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition period from: to Commission File No. 333-137098 IMMS, Inc. (Exact name of Small Business Issuer as specified in its charter) NEVADA 95-4862281 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 660 Newport Center Drive Ste. 720 Newport Beach CA 92660 (Address of principal executive offices and Zip Code) (949) 721-1725 (Issuer’s telephone number, including area code) Indicate by check mark whether the Issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [ ] No Indicate the number of shares outstanding of each of the Issuer’s classes of common stock, as of the latest practicable date. Class Outstanding as of June 30, 2007 $0.001 PAR VALUE COMMON STOCK 8,482,320 SHARES IMMS, INC. QUARTERLY REPORT ON FORM 10QSB FOR THE SIX MONTHS ENDED JUNE 30, 2007 TABLE OF CONTENTS Page Part 1 Financial Information Item 1 Financial Statements (Unaudited) 3 Balance Sheet as of June 30, 2007 (Unaudited) 3 Unaudited Statements of Operations for the Three Months and Six Months ended June 30, 2007 and from inception 4 Unaudited Statements of Cash Flows for the Three Months and Six Months Ended June 30, 2007 and from inception 5 Notes to the Unaudited Financial Statements 7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operation 9 Signatures 13 CEO Certification attached CFO Certification attached 2 PART 1. FINANCIAL INFORMATION Item 1 Financial Statements (Unaudited) IMMS, INC. (A Development Stage Company) STATEMENT OF OPERATIONS (Unaudited) June 30, 2007 ASSETS Current assets Cash $ 21,837 Total current assets 21,837 Fixed assets - net 293,858 Accumulated depreciation (147,834 ) 146,024 Total Assets $ 167,861 LIABILITIES
